Citation Nr: 0916075	
Decision Date: 04/29/09    Archive Date: 05/07/09	

DOCKET NO.  05-07 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
interventricular septal defect with apical systolic murmur.


REPRESENTATION

Appellant represented by:	M. Viterna, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from October 1955 to 
October 1958.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal of a February 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In a rating decision of March 1978, the RO denied entitlement 
to service connection for an interventricular septal defect 
with apical systolic murmur.  In a subsequent rating decision 
of October 2002, the RO continued this denial of service 
connection for an interventricular septal defect with apical 
systolic murmur.  The Veteran voiced no disagreement with 
either of those decisions, both of which have now become 
final.

In a decision of November 2007, the Board denied entitlement 
to service connection for an interventricular septal defect, 
finding that new and material evidence had not been submitted 
sufficient to reopen the Veteran's previously-denied claim.  
That decision was subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court), which, in a 
November 2008 Order, vacated the Board's November 2007 
decision, and, in so doing, remanded the Veteran's case to 
the Board for action consistent with an October 2008 Joint 
Motion for Remand (Joint Motion).  The case is now, once more 
before the Board for appellate review.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the Veteran if further 
action on his part is required.


REMAND

During the course of the aforementioned Joint Motion in 
October 2008, it was noted that remand was required in order 
to assure compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA) and the Court's decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Also noted was that, under the VCAA, 
VA was required to provide the claimant with notice of what 
information or evidence was to be provided by the Secretary, 
and what information or evidence was to be provided by the 
claimant with respect to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Further noted was that, in the context of a claim to reopen a 
previously and finally disallowed claim, VA is required to 
notify the claimant of the evidence and information that is 
necessary to reopen the claim, as well as the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Moreover, the VCAA also required that VA look at the bases 
for the denial in the prior decision, and provide a notice 
letter which described what evidence would be necessary to 
substantiate that element or elements required to establish 
the underlying claim which were found insufficient in the 
previous denial.  See Kent, 20 Vet. App. at 9-10.

According to the Joint Motion, in its November 2007 decision, 
the Board had indicated that correspondence dated in August 
2002 and November 2003 "provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate his claim for service connection" and that 
"any deficiency in the notice to the Veteran or the timing 
of (the) notice (was) harmless error."  Moreover, the Board 
had additionally stated that "the Veteran has actual 
knowledge of the VCAA, as his claim has been adjudicated 
several times, and was adjudicated on a de novo basis at the 
RO, such that a reasonable person could be expected to 
understand from the notice what was needed to substantiate 
the claim."

The Joint Motion further indicated that the August 2002 
letter referred to the Board predated the Veteran's current 
appeal, in that it was sent to the appellant in connection 
with a prior claim to reopen which was finally denied in an 
October 2002 rating decision.  Under the circumstances, that 
correspondence could not satisfy the notice requirements set 
forth in Kent.  Moreover, the November 2003 letter, while 
notifying the appellant of what was needed to "substantiate 
his claim for service connection," failed to inform him of 
the basis of the prior denial of his claim, or of the types 
of evidence necessary to reopen his claim.  Under the 
circumstances, this letter also failed to meet the notice 
requirements of Kent.

In light of the aforementioned, it was noted that, on remand, 
the Board should ensure that the Veteran was provided with 
notice which adequately apprised him of the bases for the 
previous denials, which is to say, the element or elements 
required to establish the underlying claim which were found 
insufficient in the previous denials of his claim, as well as 
of the type of evidence necessary to reopen his claim.  See 
Kent, 20 Vet. App. at 10.  Significantly, in correspondence 
of late March 2009, the Veteran's attorney requested that the 
Veteran's claim be remanded to the RO for this development, 
as well as for consideration of various "newly submitted" 
evidence.  Accordingly, in light of the aforementioned, the 
case is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should review the 
Veteran's claims file, and ensure that 
the Veteran and his attorney are sent a 
corrected VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which 
advises the Veteran of the evidence and 
information necessary to reopen his 
previously-denied claim (for service 
connection for an interventricular septal 
defect with apical systolic murmur), and 
which notifies him of the evidence and 
information necessary to establish his 
entitlement to the underlying claim for 
the benefits sought, that is, service 
connection. 

The Veteran and his attorney should also 
be advised of what constitutes new and 
material evidence sufficient to reopen 
his previously-denied claim in the 
context of evidence of record at the time 
that the prior claim was finally denied.  
Finally, the Veteran should be advised of 
what evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
which were found insufficient at the time 
of the previous denial(s), as outlined by 
the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

2.  Then, the RO/AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the claims file.  In 
addition, the Veteran and his attorney 
should be informed of any such problem 
and should be requested to provide the 
outstanding evidence. 

3.  The RO/AMC should then readjudicate 
the Veteran's claim as to whether new and 
material evidence has been submitted 
sufficient to reopen his previously-
denied claim for service connection for 
an interventricular septal defect with 
apical systolic murmur.  Should the 
benefits sought on appeal remain denied, 
the Veteran and his attorney should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claim for benefits since the issuance 
of the most recent SSOC in June 2006, as 
well as all laws and regulations 
governing the finality of prior rating 
decisions, and what constitutes new and 
material evidence sufficient to reopen a 
previously-denied claim.  An appropriate 
period of time should be allowed for 
response.

4.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome in this case.  The 
Veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



